DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 14-18 are indefinite. It’s unclear how the limitations “ the rotor magnet arrangement and the stator magnet arrangement are stationarily fixed to a support section of the motor vehicle lock, and wherein the rotor is pivotable about a rotor axis relative to the support section, relative to the stator magnet arrangement and relative to the rotor magnet arrangement and forms at least two magnetic, unlike rotor poles of the rotor magnet arrangement, which are respectively pivotable about the rotor axis” can occur. It’s unclear how the rotor magnet arrangement is fixed and the rotor poles of the rotor magnet arrangement to be respectively pivotable about the rotor axis. If the rotor magnet arrangement is fixed, how can it also be pivotable?
Claims 2-20 are rejected based on their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-11, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012003698 to Kessler et al. (Kessler).
Regarding claim 1, Kessler teaches:
A motor vehicle lock comprising: a locking mechanism (28),
a lock mechanism (22), 
and an electrical setting arrangement (3) for setting different lock states of the lock mechanism, wherein the electrical setting arrangement has a rotor arrangement (rotor arrangement in figure 2), with which a rotor (4) and a rotor magnet arrangement (8-11) for generating a rotor magnetic field (magnetic field created by poles 8 and 11) is associated, and a stator (6), with which a stator magnet arrangement (12-15) for generating a stator magnetic field (magnetic field created by the permanent magnet arrangement 5) is associated, wherein the stator forms at least two magnetic, unlike stator poles (poles 12,15) of the stator magnet arrangement, wherein at least one of the magnet arrangements is associated with a coil arrangement that is configured to  be supplied current to generate the respective magnetic field (the rotor magnetic arrangement), wherein by supplying current to the coil arrangement and a resulting magnetic interaction between the rotor and the stator (see abstract), a drive torque (drive torque provided by 3) to the rotor and thus an adjustment of the rotor is configured to be generated in a predetermined number of actuator positions, wherein, the rotor magnet arrangement and the stator magnet arrangement are stationarily fixed to a support section (S, see figure below), of the motor vehicle lock (both the rotor magnet arrangement and the stator magnet arrangement are stationarily fixed with respect to S), and wherein the rotor is pivotable about a rotor axis (1) relative to the support section, and relative to the stator magnet arrangement and relative to the rotor magnet arrangement (see motion of rotor in figure 3) and forms at least two magnetic, unlike rotor poles of the rotor magnet arrangement (8, 11; see page 6, paragraph 2), which are respectively pivotable about the rotor axis. Although Kessler does not specify the two poles of the rotor and stator to be unlike, it is well known in the art for rotors and stators to have opposing poles. See fig 3 where 8-9, and 10-11 have opposite poles.

    PNG
    media_image1.png
    360
    313
    media_image1.png
    Greyscale

Regarding claim 2, Kessler teaches:
The motor vehicle lock as claimed in claim 1, wherein the rotor magnet arrangement has the coil arrangement for generating the rotor magnetic field (the rotor magnet arrangement has the coil arrangement for generating the rotor magnetic field) and the stator magnet arrangement has a permanent magnet arrangement (5) forPreliminary AmendmentPage 5Serial Number: UnknownDkt: 218.0185USWO generating the stator magnetic field (the stator magnet arrangement has a permanent magnet arrangement for generating the stator magnetic field), or wherein the stator magnet arrangement has the coil arrangement for generating the stator magnetic field and the rotor magnet arrangement has a permanent magnet arrangement for generating the rotor magnetic field.
Regarding claim 3, Kessler teaches:
The motor vehicle lock as claimed in claim 1 wherein when current is supplied to the coil arrangement, unlike poles of the rotor on the one hand and of the stator on the other hand approach each other up to a respective magnetic gap (16) by an adjustment of the rotor and thereby close a magnetic circuit associated with the respective actuator position for a superposition field of rotor field and stator field (fig 3, different actuator positions L, DL, L-CL, UL-CL, UL).
Regarding claim 4, Kessler teaches:
The motor vehicle lock as claimed in claim 3, wherein different actuator positions are associated with different magnetic circuits for the superposition field of rotor field and stator field (fig 3, L-CL, UL-CL).
Regarding claim 6, Kessler teaches:
The motor vehicle lock as claimed in claim 1, wherein the electrical setting arrangement as such, depending on a current supply to the coil arrangement, can rack in at least two, magnetically stable actuator positions by the resulting drive torque (the drive torque can cause at least two magnetically stable actuator positions, dependent on current supply to the coil arrangement. See fig 3).
Regarding claim 9, Kessler teaches:
The motor vehicle lock as claimed in claim1, wherein the at least two magnetic, unlike rotor poles are arranged distributed over at least part of the circumference of the rotor (see fig 2), and/or the at least two magnetic, unlike rotor poles of the rotor magnet arrangement are arranged distributed over an angular range of less than 180
Regarding claim 10, Kessler teaches:
The motor vehicle lock as claimed in claim 1, wherein the at least two magnetic, unlike stator poles of the stator magnet arrangement are arranged distributed along at least part of a movement path of the rotor (fig 2).
Regarding claim 11, Kessler teaches:
The motor vehicle lock as claimed in claim 1, wherein the stator magnet arrangement is designed and/or arranged asymmetrically with respect to the rotor axis (the stator poles 12 and 15 are asymmetric with respect to the rotor axis), and/or the rotor magnet arrangement is designed and/or arranged asymmetrically with respect to the rotor axis.
Regarding claim 13, Kessler teaches:
The motor vehicle lock as claimed in claim 1, wherein the coil arrangement has at least one magnetic coil (9) of the rotor magnet arrangement stationarily fixed to the support section (coil 9 is fixed to the rotor which is fixed to the support section), which the magnetic coil is aligned coaxially with the rotor axis (coil 9 is fixed on to the rotor which is aligned coaxially with the rotor axis).
Regarding claim 15, Kessler teaches:
The motor vehicle lock as claimed in claim 1, wherein in an assembled state, the motor vehicle lock is coupled to an actuation handle (door inside handle, page 5, paragraph 6), depending on a lock state of the lock mechanism, is configured to be opened by an actuation of the actuation handle, wherein the lock mechanism has a functional element (23) which is configured to be brought into different functional settings to set different lock states and wherein the functional element is coupled to the rotor (23 is coupled to the rotor through 2).
Regarding claim 16, Kessler teaches:
he motor vehicle lock as claimed in claim 1, wherein the lock mechanism has a coupling arrangement (arrangement shown in fig 1) for a switchable coupling of an actuating element (2) to the locking mechanism, in particular with a locking pawl (28) of the locking mechanism and wherein the coupling arrangement has an adjustable coupling element as a functional element (23).
Regarding claim 18, Kessler teaches:
The motor vehicle lock as claimed in claim 10, wherein the at least two magnetic, unlike stator poles of the stator magnet arrangement are arranged distributed along only a part of a movement path of the rotor (fig 2).

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “The rotor is fixedly coupled with the rotor magnet arrangement so that the rotor is moveable together with the rotor magnet arrangement” and “Since, according to claim 1, the rotor magnet arrangement and the stator magnet arrangement are not being able to be moved with the rotor, Kessler fails to teach or suggest the subject matter of claim 1”, examiner respectfully disagrees. The rotor magnetic arrangement (7) and the stator magnetic arrangement are both fixed on to the support plate (S), but the rotor is free to pivot without the movement of either magnetic arrangement. See the motion of the rotor (4) in figure 3 and the lack of motion of the both magnetic arrangements since they are fixed together (7 and  the stator magnetic arrangements 12-15 as seen in fig 2). The rotor is not fixedly coupled with the rotor magnetic arrangement and can move relative to both magnetic arrangements. Therefore, rejection is maintained.


Allowable Subject Matter
Claims 5, 7, 8, 12, 14, 17, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675